Citation Nr: 9908671	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include rhinitis and sinusitis.

2.  Entitlement to an increased (compensable) evaluation for 
keloid formation of the neck.

3.  Entitlement to an increased (compensable) evaluation for 
a left heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to May 
1996.  

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a February 1997 rating 
decision from the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  

The veteran was afforded a personal hearing at the RO in June 
1997.  Additionally, the veteran was afforded a formal 
hearing, in the form of a videoconference, which was 
conducted by a member of the Board, and signatory of this 
decision, in January 1999.  

The issues concerning entitlement to service connection for a 
respiratory disorder, to include rhinitis and sinusitis; and 
for entitlement to an increased (compensable) evaluation for 
a left heel spur; are addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's service-connected skin disorder of the neck 
is manifested by moderately disfiguring scars accompanied by 
keloid formation; the veteran also recurrently suffers from 
lesions that produce purulent drainage.

CONCLUSION OF LAW

The schedular requirements for a 10 percent evaluation for 
keloid formation of the neck are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Part 4, 
Diagnostic Codes 7800 and 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected keloid formation 
of the neck is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  He has not alleged that any 
records of probative value that may be associated with his 
claims folder and which have not already been sought are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  A claim that a disorder has become more 
severe is well grounded where the disorder was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.

It is noted that over a period of many years, a disability 
claim may require readjudication in accordance with changes 
in law, medical knowledge, and the veteran's physical 
condition.  It is thus essential, both in the examination and 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Regarding the veteran's contentions concerning his claim for 
an increased rating for his service-connected keloid 
formation of the neck, as indicated above, he was afforded a 
formal hearing, via videoconference, before a member of the 
Board in January 1999.  He testified that in conjunction with 
his first haircut in boot camp he incurred a cut in the area 
of the back of his neck which left a permanent scar.  He 
added that this is the area in which his present keloid is 
located.  He also testified that due to this skin disorder he 
experiences breakouts about twice per month, which are 
manifested by pus drainage.  The veteran also indicated that 
the scars associated with his keloid formation, noted to be 
two in number, were painful to the touch.  

Service medical records reveal that the veteran complained of 
bumps on the back of neck in May 1986 following being given a 
close haircut.  It was noted that he had pre-existing lesions 
in the neck area following his initially Navy haircut in 
1983.  Examination showed multiple formation of non-fluctuant 
lesions in the area of the veteran's neckline.  The diagnosis 
was pseudofolliculitis barbae.  A May 1991 outpatient 
treatment record indicated that the veteran again complained 
of bumps on the back of his neck.  Keloid acne in the 
neckline area was diagnosed, and the veteran's keloids were 
injected with Kenalog at that time.  

Service connection was granted by the RO in February 1997.  
The Board notes that the veteran's keloid formation of the 
neck is currently assigned a zero percent, or noncompensable, 
evaluation under Diagnostic Code 7819 of VA's Schedule for 
Rating Disabilities (Schedule).  See 38 C.F.R. § 4.118 
(1998).  Diagnostic Code 7819 provides that benign new 
growths of the skin will be rated as scars.  Id. Disfiguring 
scars of the head, face or neck will be rated as follows:  
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement will 
be rated as 50 percent disabling and severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles will be evaluated as 30 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998).  Moderately disfiguring scars of the head, face or 
neck will be rated as 10 percent disabling, and slightly 
disfiguring scars of the head, face or neck will be rated as 
noncompensably disabling.  Id.

The veteran was afforded a VA general medical examination in 
July 1996.  Examination of the veteran's skin was reported as 
being within normal limits.  

The veteran was also afforded a VA skin examination in 
January 1997.  The examination report noted that the veteran 
developed folliculitis and keloid of the neck in 1983, which 
began as pustular lesions which drained pus and blood and 
then became keloids in the area of the veteran's neckline.  
It was also pointed out that he currently had keloid lesions 
covering most of the area, and that some had coalesced.  Two 
color photographs were taken in conjunction with this 
examination and are noted to have been associated with the 
veteran's claims folder.  No objective findings were noted.  
The diagnoses were periorbital edema and erythema by history 
only and keloid formation of neck.  

It is the Board's judgment that the current medical evidence, 
specifically, the photographs taken in conjunction with the 
veteran's January 1997 VA skin examination, shows that the 
degree of impairment resulting from the keloid formation more 
nearly approximates the criteria for a finding of moderately 
disfiguring scars pursuant to 38 C.F.R. § 4.7 (1998).  
Accordingly, a 10 percent rating is warranted under 
Diagnostic Code 7800.

However, this same evidence does not show that a rating in 
excess of 10 percent is warranted.  The report of the most 
recent VA examination of the veteran's skin, afforded the 
veteran in January 1997 and discussed above, together with 
the accompanying photographs, did not show that the veteran's 
keloid formation was manifested by severe scars.  See 
Diagnostic Code 7800.  See also Diagnostic Code 7819.

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) in Schafrath, supra.  In this regard, 
the Board finds no basis which permits a rating in excess of 
10 percent for the veteran's keloid formation of the neck.  

ORDER

A 10 percent evaluation is granted for keloid formation of 
the neck, subject to the provisions governing the award of 
monetary benefits.  


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence is required under 
the circumstances presented in this case as to the issues of 
entitlement to service connection for a respiratory disorder, 
to include rhinitis and sinusitis; and for entitlement to an 
increased (compensable) evaluation for a left heel spur.  

The veteran and his representative contend, in essence, that 
entitlement to service connection for a respiratory disorder, 
to include sinusitis and rhinitis, is warranted.  
Specifically, the veteran asserts that he experiences 
congestion and difficulty breathing.  (See p. 4 of January 
1999 videoconference hearing transcript).  

A review of the record reflects that the veteran, during the 
course of his January 1999 hearing, testified that in August 
1996 he was afforded VA treatment for sinus problems.  He 
added that following being afforded testing on a breathing 
machine, he was informed by the examiner that he had failed 
the test.  He also noted that he was informed at that time 
that he had rhinitis and sinusitis.  (See p. 4 of 
transcript).  

The report of a VA examination afforded the veteran in 
January 1997 contained a diagnosis of chronic rhinitis and 
sinusitis.  

In addition, the veteran testified in January 1999 that he 
was currently being treated by a Dr. Bush for respiratory 
problems.  The Board notes that the evidence of record is 
devoid of treatment records associated with treatment 
afforded the veteran from Dr. Bush.  

As such, pursuant to this Remand decision, the RO, in 
readjudicating the claim of entitlement to service connection 
for a respiratory disorder, to include rhinitis and 
sinusitis, should seek to obtain certain medical records, 
specifically, those associated with VA treatment/examination 
received by the veteran in Tuskegee, Alabama, as well as 
those medical records pertaining to treatment received 
subsequently from Dr. Bush.  The Board points out that these 
records may prove to provide probative support for the 
veteran's claim for service connection.  

The veteran has also asserted, in regards to his increased 
rating claim for a left heel spur, that that due to swelling 
he must soak his feet at night.  He also asserts that he 
experiences pain associated with his heel spur, with such 
pain increasing on prolonged sitting.  (See p. 10 of 
videoconference transcript).  

A review of the veteran's service medical records reveals 
that he complained of left heel pain in October 1993.  A soft 
tissue injury was diagnosed.  The veteran was also seen in 
November 1993 with complaints of left foot pain.  Some edema 
was noted, and the veteran complained of pain, worse in the 
morning.  Left heel tenderness was noted anterior to 
calcaneus along the plantar surface of the foot.  Plantar 
fasciitis was diagnosed.

Service connection for left heel spur, claimed by the veteran 
as left heel pain and plantar fasciitis, was granted by the 
RO in February 1997.  The Board notes that the veteran's left 
heel disability is currently assigned a zero percent 
evaluation under Diagnostic Code 5015 of VA's Schedule.  See 
38 C.F.R. § 4.71a (1998).  Diagnostic Code 5015 provides that 
benign new bone growths of the skin will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  See Diagnostic Code 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be

combined, not added under this diagnostic code.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

The veteran was afforded a VA general medical examination in 
July 1996.  Review of the examination report reveals, in 
essence, that the veteran's left heel was not examined.  

During the course of the veteran's January 1999 hearing 
before a member of the Board he testified that he had 
received VA medical treatment for his left heel spur in 
Tuskegee, Alabama.  (See p. 9 of transcript).  A review of 
the record does not show that these records have been 
associated with the evidence of record.

The veteran was also afforded a VA feet examination in 
January 1997.  The examination report noted that the veteran 
wore "cups" [supports] in his shoes, and that the examiner 
indicated that no edema, deformity, calluses, or corns were 
presently shown.  Slight tenderness on the left heel pad was 
noted to be present by the examiner; tenderness of the 
plantar fascia was not noted.  Further examination revealed 
that the veteran walked with a limp, and could stand on his 
heels or toes and complete a full squat.  Function and gait 
were noted to be within normal limits and no deformity was 
noted.  The provided diagnosis was left heel spur. 

The most recent January 1997 VA feet examination report was 
inadequate for rating purposes.  The examiner made few 
findings relevant to the legal criteria against which the 
Board must assess the degree of impairment resulting from the 
veteran's service-connected disability.  See 38 C.F.R. §§ 
4.71a, Diagnostic Code 5271.  Indeed, essentially no 
findings, including range of motion measurements, for the 
veteran's left ankle were recorded.  In short, the Board 
cannot derive findings of medical fact from the medical 
evidence in this case.

Moreover, the examination report did not conform to the 
standards imposed by 38 C.F.R. § 4.40 and 4.45 (198) and 
emphasized by the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that examination reports specifically account for the 
functional loss, if any, due to pain.

In DeLuca, supra, the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.   The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.

Because the severity of the veteran's service-connected left 
heel spur disability is evaluated in part by reference to 
limitation of motion, consideration must be given to the 
criteria discussed in the DeLuca case, and VA is required to 
obtain adequate and competent evidence that will permit an 
informed assessment of whether greater limitation of motion 
or additional functional loss is likely to arise on use or 
during flare-ups.  Thus, on remand the veteran should be 
afforded a comprehensive VA orthopedic examination to 
evaluate his left heel disorder.

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all post service 
treatment he has received for both his 
rhinitis and sinusitis as well as for his 
service-connected left heel spur 
disorder.  The RO should then attempt to 
obtain copies of all records, not already 
included in the claims folder, referable 
to any identified treatment and associate 
these records with the veteran's claims 
folder.  Specifically, all treatment 
records associated with treatment 
received by the veteran from Dr. Bush for 
his rhinitis and sinusitis should be 
obtained.  Any authorization necessary 
for the release of additional documents 
shall be obtained from the veteran.  The 
RO should also inform the veteran that he 
may submit additional evidence and 
argument in support of his claims.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

2.  The RO should contact the VA medical 
facility located in Tuskegee, Alabama in 
an attempt to secure all treatment 
records, and specifically those dated in 
August 1996, relating to treatment 
afforded the veteran for both respiratory 
problems as well as for his service-
connected left heel spur.  

3.  A VA respiratory examination should 
be performed by the appropriate 
specialist in order to determine the 
nature, severity, and etiology of any 
respiratory disorder, to include rhinitis 
and sinusitis.  All tests indicated are 
to be conducted at this time.  If a 
diagnosis of rhinitis and/or sinusitis is 
made, it is requested that the examiner 
render an opinion as to whether it is as 
least likely as not that the disorder(s) 
is related to service.  The claims folder 
and a copy of this Remand must be made 
available to and thoroughly reviewed by 
the examiner prior to the examination.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  The RO should afford the veteran a VA 
orthopedic examination in order to 
ascertain the nature and severity of the 
veteran's service-connected left heel 
spur disability.  The examiner should be 
provided with a copy of this Remand and 
the veteran's claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left heel spur.

The examiner should note the range of 
motion for the left ankle and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1) pain on use, including during flare-
ups; (2)  weakened movement; (3)  excess 
fatigability; or (4)  incoordination.  
The examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
ankle is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should state whether there 
is any ankylosis of the ankle, and if so, 
at what angle; any ankylosis of the 
subastragalar or tarsal joint in either 
poor or good weight-bearing position; or 
any malunion of the os calcis or 
astragalus, and if so, with what degree 
of deformity.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should, following any 
additional development deemed necessary, 
readjudicate the veteran's claims for 
entitlement to service connection for a 
respiratory disorder, to include rhinitis 
and sinusitis, and for entitlement to an 
increased (compensable) evaluation for a 
left heel spur.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, which should include and afforded the 
specified time within which to respond thereto with 
additional argument and/or evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.  While regretting the delay involved in remanding 
this case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


